As filed with the Securities and Exchange Commission on December 31, 2013 Registration No. 333-192344 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 3 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BOSTON THERAPEUTICS, INC. (Name of issuer in its charter) Delaware 27-0801073 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 1750 Elm Street, Suite 103 Manchester, NH 03104 603-935-9799 (Address and telephone number of principal executive offices and principal place of business or intended principal place of business) David Platt, Ph.D, Chief Executive Officer/Chairman 1750 Elm Street, Suite 103 Manchester, NH 03104 603-935-9799 (Name, address and telephone number of agent for service) Copies to: David E. Dryer, Esq. Mark A. Katzoff, Esq. Seyfarth Shaw LLP 2 Seaport Lane Boston, Massachusetts 02210 Phone: (617) 946-4800 Fax: (617) 946-4801 Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the Prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated December 31, 2013 Preliminary Prospectus Boston Therapeutics, Inc. 28,297,340 Shares of Common Stock This prospectus relates to the resale by the selling stockholders identified in this prospectus of up to 28,297,340 shares of common stock, par value $0.001 per share, including shares issuable upon the exercise of warrants.All of the shares, when sold, will be sold by these selling shareholders. The selling shareholders may sell these shares from time to time in the open market at prevailing prices or in individually negotiated transactions through agents designated from time to time or through or through underwriters or dealers.We will not control or determine the price at which the selling shareholders decide to sell their shares. The selling shareholders may be deemed underwriters of the shares of common stock which they are offering.We will pay the expenses of registering these shares. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from the sale of common stock hereunder. We will receive proceeds from any exercise of outstanding warrants by the selling shareholders if and when those warrants are exercised for cash. Warrants issued to Laidlaw & Company (the “Placement Agent Warrants”) may be exercised by surrender of the Placement Agent Warrants in in exchange for the number of shares of Common Stock having an aggregate exercise price equal to the equity value of the surrendered Placement Agent Warrants, in accordance with the terms of such warrants. Warrants issued to investors (the “Investor Warrants”) may be exercised only by the payment of the exercise price in cash. Our common stock is traded on the over-the-counter (OTC) QB under the symbol BTHE. There is currently a limited market for our shares of common stock. INVESTING IN OUR COMMON STOCK INVOLVES SUBSTANTIAL RISK. IN REVIEWING THIS PROSPECTUS, YOU SHOULD CAREFULLY CONSIDER THE MATTERS DESCRIBED UNDER THE HEADING "RISK FACTORS". NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE DATE OF THIS PROSPECTUS IS DECEMBER 31, 2013 TABLE OF CONTENTS Prospectus Summary 2 The Offering 2 Risk Factors 9 Use of Proceeds 18 Dividend Policy 20 Legal Proceedings 20 Security Ownership of Certain Beneficial Owners and Management 20 Director and Executive Compensation 22 Certain Relationships and Related Transactions 25 Directors, Executive Officers, Promoters and Control Persons 26 Description of Business 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Description of Property 35 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Descriptions of Capital Stock 36 Selling Stockholders 40 Plan of Distribution 45 Market for Common Equity and Related Stockholder Matters 47 Additional Information 47 Indemnification of Directors and Officers 49 Legal Matters 51 Experts 51 Financial Statements F-1 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this Prospectus. To understand this offering fully, you should read the entire Prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Unless the context otherwise requires, references contained in this Prospectus to the “Company,” “Avanyx,” “we,” “us,” or “our” shall mean Boston Therapeutics, Inc., a Delaware corporation formed on August 24, 2009, formerly known as Avanyx Therapeutics, Inc. THE OFFERING Common Stock Offered Up to 28,297,340 shares of our common stock, $0.001 par value per share, including 8,829,484 shares issuable upon the exercise of the Investor Warrants and 1,808,849 shares issuable upon the exercise of the Placement Agent Warrants. The Investor Warrants are exercisable at an exercise price of $0.50 per share, payable in cash. The Investor Warrants expire with respect to 3,333,320 shares on July 23, 2018, 1,414,113 shares on August 6, 2018, 1,130,223 shares on August 30, 2018, and 2,951,828 shares on September 30, 2018. The Placement Agent Warrants are exercisable at an exercise price of $0.30 per share and may be exercised on a cashless basis by the surrender of Placement Agent Warrants in exchange for the number of shares of Common Stock having an aggregate exercise price equal to the equity value of the surrendered Placement Agent Warrants.Allthe Placement Agent Warrants expire on August 30, 2018.The exercise price and numbers of shares of Common Stock to be received upon the exercise of the Investor Warrants and Placement Agent Warrants are subject to adjustment upon the occurrence of certain events such as stock splits, stock dividends or recapitalizations.All of the Investor Warrants and all of the Placement Agent Warrants are owned beneficially by accredited investors, and the issuance of any shares of Common Stock to these holders upon the exercise of any of the warrants shall be effected as a private offering in accordance with Section 4(2) of the Securities Act. Common StockOutstanding at 12/27/13 37,355,953 shares Use of Proceeds We will not receive any proceeds from the sale of the 28,297,340 shares of common stock subject to sale by the selling shareholders under this prospectus. However, we may receive up to an aggregate of approximately $4.1 million from the exercise price of the Investor Warrants upon exercise of the Investor Warrants by the selling stockholders, net offees ofup to approximately $300,000payable to the Placement Agent, and up to an aggregate of approximately $540,000 from the exercise price of the Placement Agent Warrants upon exercise of the Placement Agent Warrants by the Placement Agent assuming all of the Placement Agent Warrants are exercised for cash.Any net proceeds we receive from the selling stockholders through the exercise of warrants will be used for general corporate purposes. OTCQB Symbol for Common Stock BTHE 2 EXECUTIVE SUMMARY Boston Therapeutics, Inc. (“we”, “us” “or the “Company”) is a clinical stage, publicly traded pharmaceutical company focused on developing novel drug products that potentially address areas of high unmet medical need in the treatment of diabetes and inflammatory diseases.The Company has a diversified portfolio of two lead products and an over the counter dietary supplement.The Company’s product development efforts are guided by specialists in complex carbohydrate chemistry.The Company intends to supplement its development efforts with input from a medical and scientific advisory board consisting of leading physicians.The Company has a unique approach that is expected to create safe and efficacious drug formulations that can be combined with existing therapies and potentially deliver valuable products in areas of high unmet medical needs. The Company was established on August 24, 2009 as a Delaware corporation under the name of Avanyx Therapeutics, Inc.On November 10, 2010, the Company, which until then focused on the injectable drug candidate IPOXYN, entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Boston Therapeutics, Inc., a New Hampshire corporation (“BTHENH”) adding BTHENH’s oral drug candidate PAZ320 to the Company’s pipeline of products.The transaction provided for the merger of BTHENH into the Company with the Company being the surviving entity (the “Merger”), the issuance by the Company of 4,000,000 shares of common stock to the stockholders of BTHENH in exchange for 100% of the outstanding common stock of BTHENH, and the change of the Company’s name to Boston Therapeutics, Inc. Use of Proceeds We will not receive any proceeds from the sale of our common stock by the selling stockholders. However, we may receive up to an aggregate of approximately $4.1 million from the exercise price of the Investor Warrants upon exercise of the Investor Warrants by the selling stockholders, net of fees of up to approximately $300,000 payable to the Placement Agent, and up to an aggregate of approximately $540,000 from the exercise price of the Placement Agent Warrants upon exercise of the Placement Agent Warrants by the Placement Agent assuming all of the Placement Agent Warrants are exercised for cash. We anticipate that any net proceeds from the sale of stock we issued to the selling stockholders upon the exercise of outstanding warrants will be used for general corporate purposes. 3 Company Overview Boston Therapeutics, Inc. is a clinical stage pharmaceutical company that is focused on developing drugs to treat diabetes and inflammatory diseases.According to a Standard & Poor’s report, the worldwide diabetes drug market is estimated to be $35 billion and is on pace to grow to more than $58 billion by 2018.The Company is focusing its expertise and resources to develop novel formulations, and to leverage development partnerships to apply its complex carbohydrate chemistry design in other indications.We may seek to enter into licensing, co-marketing, or co-development agreements for parts or all of-the-world in order to avail the Company of the marketing expertise of one or more seasoned marketing and/or pharmaceutical companies.The Company’s highly experienced drug development leadership provides the Company with a significant competitive advantage in designing highly efficient clinical programs to deliver valuable products in areas of high unmet medical needs. Boston Therapeutics, Inc. intends to realize its business objectives by leveraging its expertise in complex carbohydrate chemistry.A core part of the Company strategy relies upon creating safe and efficacious drug formulations that can be administered as standalone therapies or in combination with existing medications.Product development plans for PAZ320 is currently in Phase II/III.The Company has not initiated any trials or filed any applications with the United States Food and Drug Administration (“FDA”) for IPOXYN.We expect to begin Phase III trials for PAZ320 in the summer of 2014 and further development studies for IPOXYN in 2014.The Company’s lead development projects are briefly described below. Boston Therapeutics Drug Development Status PAZ320 works non-systemically in the gastrointestinal tract to block the action of carbohydrate-hydrolyzing enzymes that break down carbohydrates into glucose.This action reduces the amount of glucose available for absorption into the bloodstream.Most anti- diabetes drugs, also called hypoglycemic drugs, force blood sugar levels down systemically by targeting organs such as the pancreas and the body’s cells, increasing the risk of side effects as has been evidenced in recent FDA findings.In contrast, PAZ320 targets enzymes in the mouth and small intestine to reduce the uptake of glucose during the digestion of carbohydrate foods.This preemptive, non-systemic approach to blood sugar management provides for a stronger safety profile.The PAZ320 profile is enhanced due to its GRAS (Generally Regarded as Safe) classification, and 505(b)(2) accelerated development pathway for FDA approval.PAZ320 will compete in the large and growing diabetes drug market. IPOXYN, is a carbohydrate-based intravenous solution that can potentially prevent necrosis, or cell death, and treat hypoxic conditions such as diabetic foot ulcers and other vascular complications of diabetes.Hypoxia is a condition in which cells lack sufficient oxygen supply to support metabolic function.The IPOXYN carbohydrate molecule contains oxygen rechargeable iron which picks up oxygen in the lungs, is 5,000 times smaller than a red blood cell (RBC), and can reach hypoxic tissue more effectively than RBCs.IPOXYN is stable at room temperature, has a five year shelf life and requires no blood type matching.We plan to introduce this product in clinical trials for hypoxic medical conditions.The Company has also developed OXYFEX, a veterinary analog to IPOXYN. 4 Business Strategy The Company’s strategy is to leverage considerable industry experience, expertise in complex carbohydrate chemistry and clinical development experience to identify, develop and commercialize product candidates with strong market potential that can fulfill unmet medical needs in the treatment of diabetes and inflammatory disease. The Company plans to further develop its new and proprietary drug candidates to provide improved efficacy and safety by using unique development pathways specific to each candidate.We intend to develop its most advanced clinical stage drug candidates through approval in the case of PAZ320 up to and including a Phase III human clinical trial designed to provide data on the drug’s efficacy.If these efforts are successful, we may elect to commercialize PAZ320 on its own or with a strategic partner in the U.S. and/or outside of the U.S. to out-license the rights to develop and commercialize the product. In the case of IPOXYN, we plan to enter into strategic partnerships whereby the strategic partner(s) co-funds human clinical trials of the drug that are needed to obtain regulatory approvals for commercial sale within and outside of the U.S.The Company intends to out-license marketing rights in the U.S. and the rest of the world to its pharmaceutical drugs and its dietary food supplement (over the counter products). Market Opportunity Standard therapies for diabetes include physician recommended diet and exercise, oral hypoglycemic drugs such as Metformin for Type 2 diabetes and insulin injection regimens for people with Type 1 diabetes.The objective of each is to maintain a daily blood glucose level range recommended by a physician.Each of the current therapies alone has its limitations including numerous side effects.According to the International Diabetes Federation, 366 million people are living with diabetes and that number is projected to increase to 551 million by 2030. According to Standard & Poor’s, the diabetes drug market is estimated to be $35 billion and is on pace to grow to more than $58 billion by 2018.Pharmaceutical companies have been investigating new approaches to treating diabetes and market value has been maintained in the industry due to the introduction of these new products.The Company believes that its lead product, PAZ320, represents a near term commercial opportunity in a large and growing diabetes market.PAZ320 is pharmacologically differentiated from commercially available Postprandial (post meal) Glucose (PPG) drugs, including Byetta®, Bydureon™, Victoza®, Lispro, Lantus®, and Invokana™. Many patients with diabetes have suboptimal relief with the use of the above therapies alone or in combination with each other.In addition, other types of PPGs are only effective by themselves in the early stages of impaired glucose tolerance.The Company’s oral formulation is a new class of drug for the treatment of Type 2 diabetes.It is a safe, non-systemic drug candidate with a benign side effect profile that will be used for the treatment of diabetes.PAZ320 has the potential to be an adjunctive therapy when combined with Metformin, the most prescribed diabetes drug in the U.S. with 50 million prescriptions annually, and represents a compelling value creation opportunity. Our injectable drug candidate, IPOXYN, will compete with existing therapies for the treatment of hypoxia or anti-necrosis that according to market research analysts has a global market opportunity of $30 billion.Hypoxia is a condition in which cells lack sufficient oxygen supply to support metabolic function.The standard therapy for acute anemia resulting from blood loss is infusion of RBCs mainly from supplies of donated blood.For prophylactic or long term treatment of anticipated or chronic anemia, medications that stimulate the creation of new RBCs are frequently used. Presently, there is no substitute for human blood to deliver oxygen to the body; and transfusions involve certain risks and limitations.The standard therapy for reversing hypoxia is blood infusion, RBCs or hyperbaric oxygen.Hyperbaric medicine or hyperbaric oxygen therapy (HBOT) is a medical term for using oxygen at a level higher than atmospheric pressure.The HBOT treatment can only be done at a medical facility and each session can cost $200 to more than $1,000.For decades, oxygen carriers have been developed for perfusion and oxygenation of ischemic tissue; none have yet succeeded.These products were either blood-derived elements, synthetic perfluorocarbons, or red blood cell modifiers.According to a Brown University study, there is a global shortage of transfusion suitable blood of 110 million units, and the need for blood is rising 6-7% annually. 5 Product Development In February 2013, the Company reported positive results from a Phase II clinical study conducted at Dartmouth-Hitchcock Medical Center in Lebanon, NH that evaluated the safety and efficacy of PAZ320.The study evaluated PAZ320 in 24 patients with Type 2 diabetes between the ages of 18 and 75 with a body mass index (BMI) of 25-40 kg/m2 and with HbA1c of less than or equal to nine (9) percent. HbA1c is a lab test that shows the average level of blood sugar (glucose) over the previous three months. Forty-five percent of patients responded positively with a forty percent reduction of post-meal glucose in the blood compared to baseline in a dose-dependent manner.Additionally, results showed the effect of PAZ320 does not correlate with duration of diabetes and works regardless of concurrent diabetes medications.There was no severe hypoglycemia, gastrointestinal side effects were mild and satiety (fullness) was observed.In the article published in the July/August 2013 issue of the peer reviewed journal, Endocrine Practice, there were no serious adverse events (SAEs) from the data analysis of the open-label dose escalation crossover trial on patients with Type 2 diabetes. Another potential application of carbohydrate chemistry is as an injectable anti-necrosis drug for the prevention of necrosis and the treatment of ischemic conditions that may lead to necrosis.We are developing this application under the name IPOXYN and a veterinary version called OXYFEX.The drugs consist of a stabilized glycoprotein composition containing oxygen-rechargeable iron, targeting both human and animal tissues and organ systems deprived of oxygen and in need of metabolic support.The Company has not conducted any clinical trials to confirm the efficacy of, or filed any applications with the FDA with respect to, IPOXYN.We are in the process of developing IPOXYN for pre-clinical studies, in order to conduct clinical trials and to file applications with the FDA as applicable.We expect to file an investigational new drug (“IND”) application with the FDA in 2015, provided the Company receives adequate funding.The Company expects to have access to a pilot-scale manufacturing facility with adequate capacity to produceIPOXYN for clinical trials and market introduction following European Medicines Evaluation Agency (EMEA) approval.We intend to only utilize manufacturing facilities that it believes are fully compliant with Good Manufacturing Practices (GMP) as required by the regulatory authorities in Europe or the United States. The Companyhas also completed the development of a carbohydrate based dietary supplement called SUGARDOWN®.Both PAZ320 and SUGARDOWN® are currently manufactured in the United States at a GMP compliant facility.In addition, the Company submitted a petition to file an Abbreviated New Drug Application (ANDA) for a new chewable dose form metformin with the FDA in June 2011.In October 2012, the FDA approved the Company’s petition to file an ANDA for the new chewable dose form for the diabetes drug metformin hydrochloride. Operations The Company’s operations are primarily devoted to development of its lead product candidates.We are focused on clinical development, business and commercialization activities.Currently, key ongoing activities for PAZ320 include filing an IND with the FDA, and conducting ongoing clinical studies in France that are expected to be completed in the second quarter of 2014.The Company is preparing to file an IND application for the pivotal study of PAZ320 in the summer of 2014.The Company is also devoting time for the pre-clinical toxicity studies for IPOXYN and evaluating the pharmacological profile of the drug.In addition to the above activities, we are preparing to submit the chemistry, manufacturing and controls (CMC) of PAZ320 to the FDA as part of our IND submission. 6 Intellectual Property and Market Exclusivity Patents, trademarks, trade secrets, technological know-how and other proprietary rights are essential to our business.Our patent portfolio covers three main areas, mannans, hemoglobin composition and methods of use, and taste making in chewable tablets.The active ingredient in PAZ320 is a mannan. PAZ320 is a non-systemic, non-toxic, chewable drug candidate for treatment of Type 2 diabetes and its complications. PAZ320 inhibits the enzymes that release glucose from complex carbohydrates in foods during digestion, reducing the amount of available glucose absorbed through the intestine. PAZ320 is a proprietary fractionated mannan. Mannans are a group of plant-derived complex carbohydrates, or polysaccharides, which consist mainly of polymers of the sugar mannose. Some of the plants from which mannans are derived are guar, locust bean, fenugreek, barley and konjac. Published studies on mannans have shown that they possess significant biological activity ranging from inhibition of cholesterol absorption to promoting wound healing and inhibiting tumor growth. Studies have also shown that consuming mannan before a meal can lessen the rise in blood glucose after the meal. Therefore, supplementation with mannan may be beneficial in the management of diabetes by supporting healthy blood sugar levels.Intellectual property covering composition of mannans is used with PAZ320 and SUGARDOWN®.IPOXYN is protected by the Hemoglobin compositions and methods of use patent application.A third provisional application is directed to compositions and methods for taste masking that is useful in chewable pharmaceutical formulations.We seek to strengthen our patent portfolio and increase market exclusivity as the Company progresses in its clinical development process.During the development and commercial scale up of our products, the Company anticipates additional intellectual property will be realized from the creation of the CMC for each of its products.The Company’s technology and products are protected by an intellectual property estate that consist of two international patent applications (PCT) and their related national stage applications, one provisional patent application and trademarks. 7 Key Strengths We believe that the key elements for the Company’s market success include: Experienced management:David Platt, Ph.D., is a chemical engineer, a pioneer in designing drugs made from carbohydrates, and has more than 20 years of experience in the development of therapeutic drugs.He is the inventor or co-inventor on a number of patents.He has been substantially involved in the FDA approval process for several drugs, and we anticipate that his expertise shall be critical as we develop the Company’s drugs through the clinical trial and FDA approval process.Boston Therapeutics is the third start-up company founded by Dr. Platt.The first two are International Gene Group, which later became Prospect Therapeutics, and is now known as LaJolla Pharmaceuticals (OTC: LJPC), and Pro-Pharmaceuticals (now Galectin Therapeutics) (Nasdaq: GALT).LJPC is applying its carbohydrate-based technologies in cancer and chronic kidney disease and GALT is focused on liver fibrosis and cancer. Their core technologies were either developed or co-developed by Dr. Platt. Focus on Novel Therapeutic Opportunities Provided by Carbohydrates:The Company is a pioneer focused on development of carbohydrate-based compounds to better manage blood glucose and anti-necrosis or hypoxia therapeutics.As a result of its structural complexity, carbohydrates have not received as much scientific attention as nucleic acids and proteins. Products are differentiated and address significant unmet needs:Both of the Company’s lead product candidates are well differentiated diabetes formulations that address significant unmet medical needs.Diabetes management remains a critical area of unmet need.Increasingly, patients, physicians and the media are highlighting the deficiencies of current diabetes therapies and the growing population of affected individuals.Diabetes is a large unsatisfied market. A multiple product portfolio with a balanced risk reward profile:The Company has two lead products at various stages of development and a dietary supplement product.Accordingly, the Company is well positioned to become a competitive player in a large and growing market.The PAZ320 product candidate has an excellent safety profile with minimal side effects and its non-systemic characteristic provides a targeted and safe method to treat diabetes. Efficient development strategy:The 505(b)(2) pathway lowers the risk of drug development.The Company’s strategy of combining proven drug candidates with novel delivery methods and pharmaceutical compositions reduces clinical development time and costs and lowers regulatory risks, while delivering valuable products in areas of high unmet need to the market place. Solid intellectual property and market protection:The Company has secured a robust intellectual property portfolio comprised of patents, patent applications, and trademarks. 8 RISK FACTORS An investment in the Company’s securities involves significant risks, including the risks described below.You should carefully consider the risks described below in addition to the remainder of the Memorandum before purchasing the Securities.The risks highlighted here are not the only ones that the Company faces.For example, additional risks presently unknown to us or that we currently consider immaterial or unlikely to occur could also impair our operations.If any of the risks or uncertainties described below or any such additional risks and uncertainties actually occur, our business, prospects, financial condition or results of operations could be negatively affected, and you might lose all or part of your investment. RISKS RELATED TO OUR BUSINESS If we do not receive additional funding, we will have to curtail or cease operations. We have incurred losses totaling $5.1 million since inception through September 30, 2013.As of September 30, 2013, we had approximately$3.9 million cash on hand. The opinion of our independent registered public accountants on our audited financial statements as of and for the year ended December 31, 2012 contains an explanatory paragraph regarding substantial doubt about our ability to continue as a going concern.Our ability to continue as a going concern is dependent upon raising capital from financing transactions. We raised approximately $5.6 million in gross proceeds in private and public placements in 2013.To stay in business, we will need to raise additional capital through public or private sales of our securities, debt financing or short-term bank loans, or a combination of the foregoing. Revenues generated from our operations are not presently sufficient to sustain our operations and we may not generate sufficient sales or other revenue from SUGARDOWN® alone to fund operations.We will need additional capital to fully implement our business, operating and development plans.However, additional funding from an alternate source or sources may not be available to us on favorable terms, if at all.To the extent that money is raised through the sale of our securities, the issuance of those securities could result in dilution to our existing security holders.If we raise money through debt financing or bank loans, we may be required to secure the financing with some or all of our business assets, which could be sold or retained by the creditor should we default in our payment obligations.If we fail to raise sufficient funds, we would have to curtail or cease operations. Management has developed what it believes is a viable plan to continue as a going concern.The plan relies upon our ability to obtain additional sources of capital and financing. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs, even to the extent that we reduce our operations accordingly, we may be required to cease operations. We are a company with limited operating history which makes it difficult to evaluate our current business and future prospects. We are a company with limited operating history, and our operations are subject to all of the risks inherent in establishing a new business enterprise.The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered in connection with the formation of a new business, the development of new technologies or those subject to clinical testing, and the competitive and regulatory environment in which we will operate.We have made initial sales of our SUGARDOWN® product as a dietary supplement and, while we expect to continue selling or licensing that product, we have no other products currently available for sale, and none are expected to be commercially available for at least eighteen months, if at all.We may never obtain Food and Drug Administration (“FDA”) approval of our products in development and, even if we do so and are also able to commercialize our products, we may never generate revenue sufficient to become profitable.Our failure to generate revenue and profit would likely cause our securities to decrease in value and/or become worthless. 9 Additional financing required to implement our business plan may not be available on favorable terms or at all, and we may have to accept financing terms that would adversely affect our shareholders. We will need to continue to conduct significant research, development, testing and regulatory compliance activities for IPOXYN and to a lesser degree on PAZ320 that, together with projected general and administrative expenses, we expect will result inoperating losses for the foreseeable future.We may not generate sales or other revenue from SUGARDOWN® alone to fund operations and will remain dependent on outside sources of financing until that time and we will need to raise funds from additional financing.We have no commitments for any financing at this time, and any financing commitments may result in dilution to our existing stockholders.We may have difficulty obtaining additional funding, and we may have to accept terms that would adversely affect our stockholders.For example, the terms of any future financings may impose restrictions on our right to declare dividends or on the manner in which we conduct our business.Additionally, we may raise funding by issuing convertible notes, which if converted into shares of our common stock would dilute our then shareholders’ interests.Lending institutions or private investors may impose restrictions on a future decision by us to make capital expenditures, acquisitions or significant asset sales.If we are unable to raise additional funds, we may be forced to curtail or even abandon our business plan. Our ability to grow and compete in the future will be adversely affected if adequate capital is not available. The ability of our business to grow and compete depends on the availability of adequate capital, which in turn depends in large part on our cash flow from operations and the availability of equity and debt financing.Our cash flow from operations may not be sufficient or we may not be able to obtain equity or debt financing on acceptable terms or at all to implement our growth strategy.As a result, adequate capital may not be available to finance our current growth plans, take advantage of business opportunities or respond to competitive pressures, any of which could harm our business. Our products are based on novel, unproven technologies. Our drug candidates in development are based on novel unproven technologies using proprietary carbohydrate compounds in combination with FDA approved drugs currently used in the treatment of diabetes, ischemia, anemia and trauma and other diseases.Carbohydrates are difficult to synthesize, and we may not be able to synthesize carbohydrates that would be usable as delivery vehicles for the anti-hypoxia drugs we are working with or other therapeutics we intend to develop.Although we have completed certain animal studies that we believe were successful, pre-clinical results in animal studies are not necessarily predictive of outcomes in human clinical trials.Clinical trials are expensive, time-consuming and may not be successful.They involve the testing of potential therapeutic agents, or effective treatments, in humans, typically in three phases, to determine the safety and efficacy of the products necessary for an approved drug.Many products in human clinical trials fail to demonstrate the desired safety and efficacy characteristics.Even if our products progress successfully through initial human testing, they may fail in later stages of development.We may engage others to conduct our clinical trials, including clinical research organizations and, possibly, government-sponsored agencies.These trials may not start or be completed as we forecast, or may not achieve desired results. We may be unable to commercialize our products. Even if our current and anticipated products achieve positive results in clinical trials, we may be unable to commercialize them.Potential products may fail to receive necessary regulatory approvals, and such products, along with products that do not require regulatory approval, may be difficult to manufacture on a large scale, be uneconomical to produce, fail to achieve market acceptance, or be precluded from commercialization by proprietary rights of third parties.Our inability to commercialize our products would substantially impair the viability of our company. We are dependent upon two of our officers for management and direction and the loss of these persons could adversely affect our operations and results. We are dependent upon both Dr. David Platt and Mr. Ken Tassey for implementation of our proposed expansion strategy and execution of our business plan.The loss of Dr. Platt or Mr. Tassey could have a material adverse effect upon its results of operations and financial position.We do not maintain “key person” life insurance for Dr. Platt or Mr. Tassey. 10 Our lack of operating experience may cause us difficulty in managing our growth which could lead to our inability to implement our business plan. We have limited experience in marketing and the selling of pharmaceutical products.Any growth of our company will require us to expand our management and our operational and financial systems and controls.If we are unable to do so, our business and financial condition would be materially harmed. If rapid growth occurs, it may strain our operational, managerial and financial resources. We will depend on third parties to manufacture and market our products and to design trial protocols, arrange for and monitor the clinical trials, and collect and analyze data. We do not have, and do not now intend to develop, facilities for the manufacture of any of our products for clinical or commercial production.In addition, we are not a party to any long-term agreement with any of our suppliers, and accordingly, we have our products manufactured on a purchase-order basis from one of two primary suppliers.We will need to develop relationships with manufacturers and enter into collaborative arrangements with licensees or have others manufacture our products on a contract basis.We expect to depend on such collaborators to supply us with products manufactured in compliance with standards imposed by the FDA and foreign regulators. In addition, we have limited experience in marketing, sales or distribution, and we recently hired an experienced sales and marketing executive to commercialize our pharmaceutical products.We currently have an agreement with Advance Pharmaceutical Co. Ltd. to develop markets in Hong Kong, China, Macau and South Korea for SUGARDOWN®.If we develop additional commercial products, we will need to rely on licensees, collaborators, joint venture partners or independent distributors to market and sell those products and we may need to rely on additional third parties to market our products. Moreover, as we develop products eligible for clinical trials, we contract with independent parties to design the trial protocols, arrange for and monitor the clinical trials, collect data and analyze data.In addition, certain clinical trials for our products may be conducted by government-sponsored agencies and will be dependent on governmental participation and funding.Our dependence on independent parties and clinical sites involves risks including reduced control over the timing and other aspects of our clinical trials. We are exposed to product liability, pre-clinical and clinical liability risks which could place a substantial financial burden upon us, should we be sued. Our business exposes us to potential product liability and other liability risks that are inherent in the testing, manufacturing and marketing of pharmaceutical formulations and products.Such claims may be asserted against us.In addition, the use in our clinical trials of pharmaceutical formulations and products that our potential collaborators may develop and the subsequent sale of these formulations or products by us or our potential collaborators may cause us to bear a portion of or all product liability risks.A successful liability claim or series of claims brought against us could have a material adverse effect on our business, financial condition and results of operations. We currently maintain product liability insurance for SUGARDOWN®.There is no guarantee that such insurance will provide adequate coverage against our potential liabilities.Since we do not currently have any FDA-approved products or other formulations, we do not currently have any other product liability insurance covering commercialized products.We may not be able to obtain or maintain adequate product liability insurance, when needed, on acceptable terms, if at all, or such insurance may not provide adequate coverage against our potential liabilities.Furthermore, our current and potential partners with whom we have collaborative agreements or our future licensees may not be willing to indemnify us against these types of liabilities and may not themselves be sufficiently insured or have sufficient liquidity to satisfy any product liability claims.Claims or losses in excess of any product liability insurance coverage that may be obtained by us could have a material adverse effect on our business, financial condition and results of operations. In addition, we may be unable to obtain or to maintain clinical trial or directors and officer’s liability insurance on acceptable terms, if at all.Any inability to obtain and/or maintain insurance coverage on acceptable terms could prevent or limit the commercialization of any products we develop. 11 If users of our proposed products are unable to obtain adequate reimbursement from third-party payers or if new restrictive legislation is adopted, market acceptance of our proposed products may be limited and we may not achieve revenues. The continuing efforts of government and insurance companies, health maintenance organizations and other payers of healthcare costs to contain or reduce costs of health care may affect our future revenues and profitability, and the future revenues and profitability of our potential customers, suppliers and collaborative partners and the availability of capital.For example, in certain international markets, pricing or profitability of prescription pharmaceuticals is subject to government control. In the U.S., given recent federal and state government initiatives directed at lowering the total cost of health care, the U.S. Congress and state legislatures will likely continue to focus on health care reform, the cost of prescription pharmaceuticals and on the reform of the Medicare and Medicaid systems.While we cannot predict whether any such legislative or regulatory proposals will be adopted, the announcement or adoption of such proposals could materially harm our business, financial condition and results of operations. Our ability to commercialize our proposed products will depend in part on the extent to which appropriate reimbursement levels for the cost of our proposed formulations and products and related treatments are obtained by governmental authorities, private health insurers and other organizations, such as HMOs.Third-party payers are increasingly challenging the prices charged for medical drugs and services.Also, the trend toward managed health care in the U.S. and the concurrent growth of organizations such as HMOs, which could control or significantly influence the purchase of health care services and drugs, as well as legislative proposals to reform health care or reduce government insurance programs, may all result in lower prices for or rejection of our products. There are risks associated with our reliance on third parties for marketing, sales and distribution infrastructure and channels. We expect that we will be required to enter into agreements with commercial partners to engage in sales, marketing and distribution efforts around our products in development.We may be unable to establish or maintain third-party relationships on a commercially reasonable basis, if at all.In addition, these third parties may have similar or more established relationships with our competitors.If we do not enter into relationships with third parties for the sales and marketing of our proposed products, we will need to develop our own sales and marketing capabilities. We may be unable to engage qualified distributors. Even if engaged, these distributors may: ●fail to satisfy financial or contractual obligations to us; ●fail to adequately market our products; ●cease operations with little or no notice to us; or ●offer, design, manufacture or promote competing formulations or products. If we fail to develop sales, marketing and distribution channels, we could experience delays in generating sales and incur increased costs, which would harm our financial results. We will be subject to risks if we seek to develop our own sales force. If we choose at some point to develop our own sales and marketing capability, our experience in developing a fully integrated commercial organization is limited.If we choose to establish a fully integrated commercial organization, we will likely incur substantial expenses in developing, training and managing such an organization.We may be unable to build a fully integrated commercial organization on a cost effective basis, or at all.Any such direct marketing and sales efforts may prove to be unsuccessful.In addition, we will compete with many other companies that currently have extensive and well-funded marketing and sales operations.Our marketing and sales efforts may be unable to compete against these other companies.We may be unable to establish a sufficient sales and marketing organization on a timely basis, if at all. 12 If we are unable to convince physicians as to the benefits of our proposed products, we may incur delays or additional expense in our attempt to establish market acceptance. Broad use of our proposed products may require physicians to be informed regarding our proposed products and the intended benefits.Inability to carry out this physician education process may adversely affect market acceptance of our proposed products.We may be unable to timely educate physicians regarding our proposed products in sufficient numbers to achieve our marketing plans or to achieve product acceptance.Any delay in physician education may materially delay or reduce demand for our products.In addition, we may expend significant funds toward physician education before any acceptance or demand for our proposed products is created, if at all. RISKS RELATED TO OUR INDUSTRY We will need regulatory approvals to commercialize our products as drugs. If we choose to offer PAZ320, IPOXYN, or any other product as a drug, we are required to obtain approval from the FDA to sell our products in the U.S. and from foreign regulatory authorities to sell our products in other countries.The FDA’s review and approval process is lengthy, expensive and uncertain.Extensive pre-clinical and clinical data and supporting information must be submitted to the FDA for each indication for each product candidate to secure FDA approval.Before receiving FDA clearance to market our proposed products, we will have to demonstrate that our products are safe and effective on the patient population and for the diseases that are to be treated.Clinical trials, manufacturing and marketing of drugs are subject to the rigorous testing and approval process of the FDA and equivalent foreign regulatory authorities.The Federal Food, Drug and Cosmetic Act and other federal, state and foreign statutes and regulations govern and influence the testing, manufacture, labeling, advertising, distribution and promotion of drugs and medical devices.As a result, regulatory approvals can take a number of years or longer to accomplish and require the expenditure of substantial financial, managerial and other resources.The FDA could reject an application or require us to conduct additional clinical or other studies as part of the regulatory review process.Delays in obtaining or failure to obtain FDA approvals would prevent or delay the commercialization of our product candidates, which would prevent, defer or decrease our receipt of revenues.In addition, if we receive initial regulatory approval, our product candidates will be subject to extensive and rigorous ongoing domestic and foreign government regulation. Data obtained from clinical trials are susceptible to varying interpretations, which could delay, limit or prevent regulatory clearances. Data already obtained, or in the future obtained, from pre-clinical studies and clinical trials do not necessarily predict the results that will be obtained from later pre-clinical studies and clinical trials.Moreover, pre-clinical and clinical data is susceptible to varying interpretations, which could delay, limit or prevent regulatory approval.A number of companies in the pharmaceutical industry have suffered significant setbacks in advanced clinical trials, even after promising results in earlier trials.The failure to adequately demonstrate the safety and effectiveness of a proposed formulation or product under development could delay or prevent regulatory clearance of the potential drug, resulting in delays to commercialization, and could materially harm our business.Our clinical trials may not demonstrate sufficient levels of safety and efficacy necessary to obtain the requisite regulatory approvals for our drugs, and thus our proposed drugs may not be approved for marketing. Our competitive position depends on protection of our intellectual property. Development and protection of our intellectual property are critical to our business.All of our intellectual property has been invented and/or developed or co-developed by our CEO, Dr. David Platt.If we do not adequately protect our intellectual property, competitors may be able to practice our technologies.Our success depends in part on our ability to obtain patent protection for our products or processes in the U.S. and other countries, protect trade secrets, and prevent others from infringing on our proprietary rights. 13 Since patent applications in the U.S. are maintained in secrecy for at least portions of their pendency periods (published on U.S. patent issuance or, if earlier, 18 months from earliest filing date for most applications) and since other publication of discoveries in the scientific or patent literature often lags behind actual discoveries, we cannot be certain that we are the first to make the inventions to be covered by our patent applications.The patent position of biopharmaceutical firms generally is highly uncertain and involves complex legal and factual questions.The U.S. Patent and Trademark Office has not established a consistent policy regarding the breadth of claims that it will allow in biotechnology patents. Some or all of our patent applications may not issue as patents or the claims of any issued patents may not afford meaningful protection for our technologies or products.In addition, patents issued to us or our licensors may be challenged and subsequently narrowed, invalidated or circumvented.Patent litigation is widespread in the biotechnology industry and could harm our business.Litigation might be necessary to protect our patent position or to determine the scope and validity of third-party proprietary rights, and we may not have the required resources to pursue such litigation or to protect our patent rights. Although we will require our scientific and technical employees and consultants to enter into broad assignment of inventions agreements, and all of our employees, consultants and corporate partners with access to proprietary information to enter into confidentiality agreements, these agreements may not be honored.Currently, we do not have any scientific or technical employees.We have consultants and a network of uniquely experienced researchers, clinicians and drug developers, some of whom have signed or been asked to sign agreements. Products we develop could be subject to infringement claims asserted by others. We cannot assure that products based on our patents or intellectual property that we license from others will not be challenged by a third party claiming infringement of its proprietary rights.If we were not able to successfully defend our patents or licensed rights, we may have to pay substantial damages, possibly including treble damages, for past infringement. We face intense competition in the biotechnology and pharmaceutical industries. The biotechnology and pharmaceutical industries are intensely competitive.We face direct competition from U.S. and foreign companies focusing on pharmaceutical products, which are rapidly evolving.Our competitors include major multinational pharmaceutical and chemical companies, specialized biotechnology firms and universities and other research institutions.Many of these competitors have greater financial and other resources, larger research and development staffs and more effective marketing and manufacturing organizations, than we do.In addition, academic and government institutions are increasingly likely to enter into exclusive licensing agreements with commercial enterprises, including our competitors, to market commercial products based on technology developed at such institutions.Our competitors may succeed in developing or licensing technologies and products that are more effective or less costly than ours, or succeed in obtaining FDA or other regulatory approvals for product candidates before we do.Acquisitions of, or investments in, competing pharmaceutical or biotechnology companies by large corporations could increase such competitors’ financial, marketing, manufacturing and other resources. The market for our proposed products is rapidly changing and competitive, and new drugs and new treatments which may be developed by others could impair our ability to maintain and grow our business and remain competitive. The pharmaceutical and biotechnology industries are subject to rapid and substantial technological change.Developments by others may render our proposed products noncompetitive or obsolete, or we may be unable to keep pace with technological developments or other market factors.Technological competition from pharmaceutical and biotechnology companies, universities, governmental entities and others diversifying into the field is intense and is expected to increase. As a company with nominal revenues engaged in the development of drug technologies, our resources are limited and we may experience technical challenges inherent in such technologies.Competitors have developed or are in the process of developing technologies that are, or in the future may be, the basis for competition.Some of these technologies may have an entirely different approach or means of accomplishing similar therapeutic effects compared to our proposed products.Our competitors may develop drugs that are safer, more effective or less costly than our proposed products and, therefore, present a serious competitive threat to us. 14 The potential widespread acceptance of therapies that are alternatives to ours may limit market acceptance of our proposed products, even if commercialized.Many of our targeted diseases and conditions can also be treated by other medication.These treatments may be widely accepted in medical communities and have a longer history of use.The established use of these competitive drugs may limit the potential for our technologies, formulations and products to receive widespread acceptance if commercialized. Health care cost containment initiatives and the growth of managed care may limit our returns. Our ability to commercialize our products successfully may be affected by the ongoing efforts of governmental and third-party payers to contain the cost of health care.These entities are challenging prices of health care products and services, denying or limiting coverage and reimbursement amounts for new therapeutic products, and for FDA-approved products considered experimental or investigational, or which are used for disease indications without FDA marketing approval. Even if we succeed in bringing any products to the market, they may not be considered cost-effective and third-party reimbursement might not be available or sufficient.If adequate third-party coverage is not available, we may not be able to maintain price levels sufficient to realize an appropriate return on our investment in research and product development.In addition, legislation and regulations affecting the pricing of pharmaceuticals may change in ways adverse to us before or after any of our proposed products are approved for marketing. Risks related to our Common Stock Stock prices for pharmaceutical and biotechnology companies are volatile. The market price for securities of pharmaceutical and biotechnology companies historically has been highly volatile, and the market from time-to-time has experienced significant price and volume fluctuations that are unrelated to the operating performance of such companies.Fluctuations in the trading price or liquidity of our common stock may adversely affect, among other things, the interest in our stock by purchasers on the open market and our ability to raise capital. We have a limited market for our common stock, which makes our securities very speculative. Trading activity in our Common Stock is limited. As a result, an investor may find it difficult to dispose of, or to obtain accurate quotations of the price of our Common Stock.There can be no assurance that a more active market for our Common Stock will develop, or if one should develop, there is no assurance that it will be sustained.This could severely limit the liquidity of our Common Stock, and would likely have a material adverse effect on the market price of our Common Stock and on our ability to raise additional capital. Investors may face significant restrictions on the resale of our common stock due to federal regulation of penny stocks. Our Common Stock is currently quoted on the OTCQB under the symbol BTHE.Our Common Stock is subject to the requirements of Rule 15(g)-9, promulgated under the Securities Exchange Act as long as the price of our common stock is below $5.00 per share.Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser's consent prior to the transaction.The Securities Enforcement Remedies and Penny Stock Reform Act of 1990, also requires additional disclosure in connection with any trades involving a stock defined as a penny stock.Generally, the Commission defines a penny stock as any equity security not traded on a national exchange or quoted on NASDAQ that has a market price of less than $5.00 per share.The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it.Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. 15 We have not paid any cash dividends in the past and have no plans to issue cash dividends in the future, which could cause the value of our common stock to have a lower value than other similar companies which do pay cash dividends. We have not paid any cash dividends on our Common Stock to date and do not anticipate any cash dividends being paid to holders of our Common Stock in the foreseeable future.While our dividend policy will be based on the operating results and capital needs of the business, it is anticipated that any earnings will be retained to finance our future expansion.As we have no plans to issue cash dividends in the future, our Common Stock could be less desirable to other investors and as a result, the value of our Common Stock may decline, or fail to reach the valuations of other similarly situated companies who have historically paid cash dividends in the past. Our stock price may be volatile. The market for our Common Stock is subject to wide fluctuations in response to several factors, including, but not limited to: (1)actual or anticipated variations in our results of operations; (2)our ability or inability to generate new revenues; (3)increased competition; (4)conditions and trends in the pharmaceutical industry and/or the market for our pharmaceutical products in general; and (5)changes in regulatory policies. Further, our Common Stock is traded on the over the counter bulletin board, as is our intention, our stock price may be impacted by factors that are unrelated or disproportionate to our operating performance.These market fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations may adversely affect the market price of our common stock. Future sales of our securities, or the perception in the markets that these sales may occur, could depress our stock price. As of December 27, 2013 we had issued and outstanding approximately (i) 37,355,953 shares of Common Stock, (ii) Investor Warrants and Placement Agent Warrants collectively exercisable for10,638,333 shares of Common Stock, (iii) other warrants exercisable for 1,071,666 shares of Common Stock, and (iv) outstanding stock options collectively exercisable for 5,831,400shares of Common Stock.These securities will be eligible for public sale only if registered under the Securities Act or if the stockholder qualifies for an exemption from registration under Rule 144 or other applicable exemption.We believe that our stockholders are currently entitled to sell our shares pursuant to Rule 144 to the extent they satisfy the conditions thereunder.An aggregate of 17,659,007 shares of outstanding Common Stock and 10,638,333 shares of Common Stock issuable upon exercise of outstanding Investor Warrants and Placement Agent Warrants are being registered for resale in this prospectus.The market price of our capital stock could drop significantly if the holders of the shares being registered hereundersell them or are perceived by the market as intending to sell them. Moreover, to the extent that additional shares of our outstanding stock are registered, or otherwise become eligible for resale, and are sold, or the holders of such shares are perceived as intended to sell them, this could further depress the market price of our Common Stock.These factors could also make it more difficult for us to raise capital or make acquisitions through the issuance of additional shares of our Common Stock or other equity securities. 16 We have established “blank check” preferred stock which can be designated by the Company’s board of directors without shareholder approval. The Company has authorized 5,000,000 shares of preferred stock. The shares of preferred stock of the Company may be issued from time to time in one or more series, each of which shall have a distinctive designation or title as shall be determined by the Board of Directors of the Company ("Board of Directors") prior to the issuance of any shares thereof.The preferred stock shall have such voting powers, full or limited, or no voting powers, and such preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof as adopted by the Board of Directors.Because the Board of Directors is able to designate the powers and preferences of the preferred stock without the vote of a majority of the Company's shareholders, shareholders of the Company will have no control over what designations and preferences the Company's preferred stock will have.If preferred stock is designated and issued, then depending upon the designation and preferences, the holders of the preferred stock may exercise voting control over the Company.As a result of this, the Company's shareholders will have no control over the designations and preferences of the preferred stock and as a result the operations of the Company. Our management and four significant shareholders collectively own a substantial majority of our common stock. Collectively, our officers, our directors and four significant shareholders own or exercise voting and investment control of approximately 67% of our outstanding common stock.As a result, investors may be prevented from affecting matters involving the Company, including: ● the composition of our Board of Directors and, through it, any determination with respect to our business direction and policies, including the appointment and removal of officers; ● any determinations with respect to mergers or other business combinations; ● our acquisition or disposition of assets; and ● our corporate financing activities. Furthermore, this concentration of voting power could have the effect of delaying, deterring or preventing a change of control or other business combination that might otherwise be beneficial to our stockholders.This significant concentration of share ownership may also adversely affect the trading price for our common stock because investors may perceive disadvantages in owning stock in a company that is controlled by a small number of stockholders. Certain provisions of Delaware law make it more difficult for a third party to acquire us and make a takeover more difficult to complete, even if such a transaction were in the stockholders’ interest. The Delaware General Corporation Law contain provisions that may have the effect of making it more difficult or delaying attempts by others to obtain control of the Company, even when these attempts may be in the best interests of our stockholders.We also are subject to the anti-takeover provisions of the Delaware General Corporation Law, which prohibit us from engaging in a “business combination” with an “interested stockholder” unless the business combination is approved in a prescribed manner and prohibit the voting of shares held by persons acquiring certain numbers of shares without obtaining requisite approval.The statutes have the effect of making it more difficult to effect a change in control of a Delaware company. If we fail to establish and maintain an effective system of internal control or disclosure controls and procedures are not effective, we may not be able to report our financial results accurately and timely or to prevent fraud.Any inability to report and file our financial results accurately and timely could harm our reputation and adversely impact the trading price of our common stock. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. Section 404 of the Sarbanes-Oxley Act of 2002 requires us to evaluate and report on our internal controls over financial reporting and, depending on our future growth, may require our independent registered public accounting firm to annually attest to our evaluation, as well as issue their own opinion on our internal controls over financial reporting.The process of implementing and maintaining proper internal controls and complying with Section 404 is expensive and time consuming.We cannot be certain that the measures we will undertake will ensure that we will maintain adequate controls over our financial processes and reporting in the future.Furthermore, if we are able to rapidly grow our business, the internal controls that we will need may become more complex, and significantly more resources will be required to ensure our internal controls remain effective.Failure to implement required controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations.If our auditors or we discover a material weakness in our internal controls, the disclosure of that fact, even if the weakness is quickly remedied, could diminish investors’ confidence in our financial statements and harm our stock price.In addition, non-compliance with Section 404 could subject us to a variety of administrative sanctions, including the suspension of trading, ineligibility for future listing on one of the Nasdaq Stock Markets or national securities exchanges, and the inability of registered broker-dealers to make a market in our common stock, which may reduce our stock price. 17 During our assessment of the effectiveness of internal control over financial reporting as of December 31, 2012 and September 30, 2013, management identified a material weakness in our internal control over financial reporting due to the fact that we did not have a process established to ensure adequate levels of review of accounting and financial reporting due to the fact that we did not have a process established to ensure adequate levels of review of accounting and financial reporting matters, which resulted in our closing process not identifying allrequired adjustments in a timely fashion.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with any policies and procedures may deteriorate. USE OF PROCEEDS We will not receive any proceeds from the sale of our Common Stock by the selling stockholders. However, we may receive up to an aggregate of approximately $4.1 million from the exercise price of the Investor Warrants upon exercise of the Investor Warrants by the selling stockholders, net of fees of up to approximately $300,000 payable to the Placement Agent, and up to an aggregate of approximately $540,000 from the exercise price of the Placement Agent Warrants upon exercise of the Placement Agent Warrants by the Placement Agent assuming all of the Placement Agent Warrants are exercised for cash. We anticipate that any net proceeds from the sale of stock we sell to the selling stockholders upon exercise of outstanding warrants will be used for general corporate purposes. Such general purposes may include funding clinical trials, capital expenditures, and any other purposes that we may specify in any prospectus supplement. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains a number of “forward-looking statements”. Specifically, all statements other than statements of historical facts included in this prospectus regarding our financial position, business strategy and plans and objectives of management for future operations are forward-looking statements. These forward-looking statements are based on the beliefs of management at the time these statements were made, as well as assumptions made by and information currently available to management. When used in this prospectus and the documents incorporated by reference herein, the words “anticipate,” “believe,” “estimate,” “expect,” “may,” “will,” “continue” and “intend,” and words or phrases of similar import, as they relate to our financial position, business strategy and plans, or objectives of management, are intended to identify forward-looking statements. These statements reflect our current view with respect to future events and are subject to risks, uncertainties and assumptions related to various factors. You should understand that the following important factors, in addition to those discussed in our periodic reports to be filed with the SEC under the Exchange Act, could affect our future results and could cause those results to differ materially from those expressed in such forward-looking statements: We may be unable to raise the capital we will need to maintain operations and fulfill our business objectives. We are subject to extensive and costly regulation by the FDA, which must approve our product candidates in development and could restrict the sales and marketing of such products in development. We may be unable to achieve commercial viability and acceptance of our proposed products. We may be unable to improve upon, protect and/or enforce our intellectual property. We may be unable to enter into strategic partnerships for the development, commercialization, manufacturing and distribution of our proposed product candidates. 18 We are subject to significant competition. As a public company, we must implement additional and expensive finance and accounting systems, procedures and controls as we grow our business and organization to satisfy new reporting requirements, which will increase our costs and require additional management resources. Although we believe that our expectations are reasonable, we cannot assure you that those expectations will prove to be correct. Should any one or more of these risks or uncertainties materialize, or should any underlying assumptions prove incorrect, actual results may vary materially from those described in this prospectus and the documents incorporated by reference herein as anticipated, believed, estimated, expected or intended. Except for our ongoing obligations to disclose material information under the federal securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or any other reason. All subsequent forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to herein. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this prospectus and the documents incorporated by reference herein might not occur. The amounts set forth above are estimates, and we cannot be certain that actual costs will not vary from these estimates.The Company’s management has significant flexibility and broad discretion in applying the net proceeds received in this Offering.We cannot assure you that the Company’s financial performance estimates will prove to be accurate or that unforeseen events, problems or delays will not occur that would require us to seek additional debt and/or equity funding, which may not be available on favorable terms, sooner than expected to meet our working capital requirements.See “Risk Factors” If we do not receive additional funding, we will have to curtail or cease operations. 19 DIVIDEND POLICY To date, we have not declared or paid any dividends on our outstanding shares. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock. Although we intend to retain our earnings to finance our operations and future growth, our Board of Directors will have discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements and other factors, which our Board of Directors may deem relevant. LEGAL PROCEEDINGS From time to time, we may become party to litigation or other legal proceedings that we consider to be a part of the ordinary course of our business. We are not currently involved in legal proceedings that could reasonably be expected to have a material adverse effect on our business, prospects, financial condition or results of operations. We may become involved in material legal proceedings in the future. SECURITY OWNERSHIP OF EXECUTIVE OFFICERS, DIRECTORS AND FIVE PERCENT STOCKHOLDERS The following table sets forth certain information concerning the ownership of the Company's Common Stock as of December 27, 2013, with respect to: (i) each person known to the Company to be the beneficial owner of more than five percent of the Company's Common Stock; (ii) all directors; and (iii) directors and executive officers of the Company as a group. The notes accompanying the information in the table below are necessary for a complete understanding of the figures provided below. As ofDecember 27,2013, Boston Therapeutics had37,355,953 shares of Common Stock outstanding. In general, “beneficial ownership” includes those shares that a stockholder has the power to vote or the power to transfer, and stock options and other rights to acquire Common Stock that are exercisable currently or become exercisable within 60 days. Unless otherwise indicated, the address for each person is Boston Therapeutics, Inc., 1750 Elm Street, Suite 103, Manchester, NH 03104. Name and Address of Beneficial Owner Number of Shares Percent of Class (1) David Platt(2)** 22.88% Kenneth A. Tassey, Jr.(2)** 8.14% Jonathan Rome 50 Tice Boulevard Suite A35 Woodcliff Lake, NJ 07677 9.90% Offer Binder Via Armand Fedeli 121 Perugia PG 06132 Italy 5.36% 20 Advance Pharmaceutical Company Ltd.(5) Rm A 2- 3F, Dai Fu Street Tai Po Industrial Est. Tai Po, New Territories, Hong Kong 4.82% CJY Holdings Limited 26.26% Idan Sahar 5.26% Anthony Squeglia(2)** 1.55% Dale H. Conaway(2)** *% Rom E. Eliaz(2)** *% Henry J. Esber(2)** *% S. Colin Neill(2)** 0 *% Conroy Chi-Heng Cheng(2)** 4.82% All Officers and Directors as a Group (8 persons) 37.05% * Less than 1% ** Directors and Officers Except as expressly stated, the percentages in the table are based on 37,355,953 shares of common stock outstanding as of December 27, 2013. The business address for these individuals is 1750 Elm Street, Suite 103, Manchester, NH 03104. Includes 520,000 shares owned by Dr. Platt's wife and 250,000 shares issuable pursuant to an outstanding stock option within 60 days after December 27, 2013. Excludes 20,000 shares held by Dr. Platt's daughter as to which Dr. Platt disclaims beneficial ownership. Includes 2,083,333 shares issuable pursuant to an outstanding stock option within 60 days after December 27, 2013. Includes 625,000 shares issuable pursuant to an outstanding warrant to purchase common stock within 60 days after December 27, 2013. Includes 1,799,800 shares owned by Sugardown Co., LTD., a wholly-owned subsidiary of Advance Pharmaceutical Company Ltd. Conroy Chi-Heng Cheng exercises voting and investment control over these securities. Includes 3,583,320 shares issuable pursuant to outstanding warrants to purchase common stock within 60 days after December 27, 2013. Includes 666,664 shares issuable pursuant to outstanding warrants to purchase common stock within 60 days after December 27, 2013. Includes 437,500 shares issuable pursuant to an outstanding stock option within 60 days after December 27, 2013. Includes 50,000 shares issuable pursuant to an outstanding warrant to purchase common stock within 60 days after December 27, 2013. Includes 50,000 shares issuable pursuant to an outstanding stock option within 60 days after December 27, 2013. Includes 28,000 shares issuable pursuant to an outstanding stock option within 60 days after December 27, 2013. Includes 45,000 shares issuable pursuant to an outstanding stock option within 60 days after December 27, 2013. Includes 1,799,800 shares owned by Sugardown Co., LTD., a wholly-owned subsidiary of Advance Pharmaceutical Company Ltd. Mr. Cheng exercises voting and investment control over these securities. Includes 520,000 shares owned by Dr. Platt's wife. Includes an aggregate of810,500 shares issuable pursuant to outstanding stock options within 60 days after December 27, 2013. Includes 50,000 shares issuable pursuant to an outstanding warrant to purchase common stock within 60 days after December 27, 2013. Includes 1,799,800 shares owned by Sugardown Co., LTD., a wholly-owned subsidiary of Advance Pharmaceutical Company Ltd. Excludes 20,000 shares held by Dr. Platt's daughter as to which Dr. Platt disclaims beneficial ownership. 21 EXECUTIVE COMPENSATION The following table sets forth information concerning all cash and non-cash compensation awarded to, earned by or paid to (i) all individuals serving as the Company’s principal executive officers or acting in a similar capacity during the last two completed fiscal years, regardless of compensation level, and (ii) the Company’s two most highly compensated executive officers other than the principal executive officers serving at the end of the last two completed fiscal years (collectively, the “Named Executive Officers”). Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards (3) Total Compensation David Platt, Ph.D., Chief Executive Officer (1) $ $ - $ $ $ - $ - $ - $ - Kenneth A. Tassey, Jr., President $ $ - $ - $ $ $ - $ - $ Jonathan Rome, Chief Operating Officer (2) $ - $ - $ $ $ - $ - $ - $ - (1) Dr. Platt also served as Chief Financial Officer during the 2011 and 2012 fiscal years and until the election of AnthonySqueglia as Chief Financial Officer on December 4, 2013. (2)Mr. Rome became Chief Operating Officer of the Company in November 2012, and his employment with the Company terminated on September 30, 2013. (3)Consists of grants of stock options. Details of the options are set forth on the table titled “GRANTS OF PLAN-BASED AWARDS IN FISCAL 2012” below. Grants of Plan-Based Awards The following table shows for the fiscal year ended December31, 2012, certain information regarding grants of plan-based awards to the named executive officers. GRANTS OF PLAN-BASED AWARDS IN FISCAL 2012 Name Award Type Grant Date Approval Date Estimated Possible Payouts Under Non-Equity Incentive PlanAwards Target ($) All Other Option Awards: Numberof Securities Underlying Options (1) Exerciseor Base Price of Option Awards ($/Sh)(2) Grant Date Fair Value of Stock and Option Awards David Platt Option 11/8/12 11/8/12 $ $ Jonathan Rome Option 11/8/12 11/8/12 $ $ Stock options were granted with an exercise price equal to 100% of the fair market value on the date of grant. The stock options granted in 2012 carry an exercise price of $0.50 per share, the closing price of Boston Therapeutics, Inc.’s common stock on the grant date. The dollar amounts in this column represent the grant date fair value of each stock option award granted to the named executive officers in 2012. These amounts have been calculated in accordance with ASC 718, using the Black-Scholes option-pricing model. Assumptions used in the calculation of these amounts are included in the notes to Boston Therapeutics, Inc.’s audited financial statements included in this Annual Report on Form 10-K for the year ended December31, 2012. 22 Annual stock options were granted under our Amended and Restated 2011 Non-Qualified Stock Plan (the “2011 Plan”). At the time that Mr. Rome’s employment with the Company was terminated on September 30, 2013, options to purchase 1,666,668 shares were vested. Outstanding Equity Awards at December 31, 2012 The following table sets forth, for the fiscal year ended December31, 2012, certain information regarding outstanding equity awards at fiscal yearend for the named executive officers. OUTSTANDING EQUITY AWARDS AT 2012 FISCAL-YEAR END TABLE Option Awards Numberof Securities Underlying Unexercised Options (#) Exercisable Numberof Securities Underlying Unexercised Options (#)(1) Unexercisable Option Exercise Price Option Expiration Date Name David Platt — $ 11/08/2019 Jonathan Rome $ 11/08/2017 In addition to the specific vesting schedule for each stock option award, each unvested stock option is subject to the general terms of the 2011 Plan including the potential for future vesting acceleration. Option Exercises and Stock Vested in 2012 Our Named Executive Officers did not exercise any stock options during fiscal year 2012. Director Compensation The following table sets forth all compensation awarded to, earned by or paid to the non-employee directors in 2012 for service as directors: Name Fees Earned Or Paid in Cash ($) Stock Awards($) Option Awards ($) (1) Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings ($) All Other Compensation Total ($) Dale H. Conaway, D.V.M $ - - $ - - - $ Henry J. Esber, Ph.D. $ - - $ - - - $ Rom E. Eliaz $ - - $ - - - $ Carl L. Lueders $ - - $ - - - $ The “Option Awards” column does not reflect non-qualified options to purchase an aggregate of 98,000 shares of the Company’s Common Stock at an exercise price of $0.50 for a period of 7 years granted effective January 1, 2013 and vesting on December 31, 2013 conditioned on the grantee having attended a minimum of 75% of the Board meetings in 2013 and subject to immediate vesting upon change of control.These grants were made to compensate directors for their service in 2013. 23 All compensation paid to our employee directors is set forth in the tables summarizing executive officer compensation above.For the 2012 fiscal year, non-employee directors were each granted a fully vested nonqualified stock option to purchase 20,000 shares of the Company’s common stock at an exercise price of $0.50 per share, which option expires on November 8, 2019, 7 years from the date of grant. The amounts reported in “Option Awards” represent the aggregate grant date fair value of stock options awarded in each year in accordance with Accounting Standards Codification (ASC) Topic 718, Compensation — Stock Compensation (formerly Statement of Financial Accounting Standards (SFAS) No.123R).Assumptions used in the calculation of these amounts for the fiscal year ended December31, 2012 are included in Note 5 “Stock Option Plan and Stock-Based Compensation” to the Company’s audited financial statements for the fiscal year ended December31, 2012 included herein. The Company cautions that the amounts reported in the Director Compensation Table for these awards may not represent the amounts that the directors will actually realize from the awards. Whether, and to what extent, a director realizes value will depend on the Company’s actual operating performance, stock price fluctuations and the director’s continued service. Other than the grant of options for 2013 described in the table above, there are currently no agreements in effect entitling the non-employee directors to compensation. Employment Contracts In August 2011, Mr. Tassey entered into an employment contract with the Company, pursuant to which he is engaged to serve as President and Chief Operating Officer for annual compensation in the amount of $36,000.In December 2012, the Company increased Mr. Tassey’s annual compensation to $60,000. The terms of the employment contract include the following: The employment agreement between the Company and Mr. Tasseyprovides for the lump-sum payment of 50% of Mr. Tassey’s annual salary then in effect in the event the agreement is terminated by the Company without cause other than as a result of the death or disability, which would result in a payment of $30,000 to Mr. Tassey based on his current salary level.In the event of the termination of the agreement as a result of Mr. Tassey’s death or disability, he or his estate is entitled to receive payment of his salary for the balance of the month in which such termination occurs, which would result in a payment of no more than $5,000 to Mr. Tassey based on his then current salary level.In both instances, Mr. Tassey is entitled to receive any unpaid non-discretionary bonus for the year prior to the year in which the termination occurs. The employment agreement between the Company and Mr. Tassey further entitles Mr. Tassey to receive benefits on the same basis as employee benefits are generally made available to other senior executives of the Company, including among other items, health, life and disability insurance and participation in any non-discretionary executive bonus or similar plans. 24 The employment agreement between the Company and Mr. Tassey provides that if he is terminated without cause within 6 months after a change of control he is entitled to receive the lump-sum payment of 50% of Mr. Tassey’s annual salary then in effect in the event the agreement is terminated by the Company without cause other than as a result of the death or disability, which would result in a payment of $30,000 to Mr. Tassey based on his current salary level.There are no material terms of the contract that provide for payments in connection with the resignation, retirement or other termination of Mr. Tassey or in connection with a change of control. In December 2012, the Compensation Committee approved an increase to Mr. Tassey’s monthly salary to $5,000. Other than the agreement with Mr. Tassey described above, there currently are no employment or consulting contracts between the Company and its Named Executive Officers or Directors.There are no arrangements or plans in which we provide pension, retirement or similar benefits for Named Executive Officers or Directors. Our Named Executive Officers and Directors receive stock options at the discretion of our Board of Directors. We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our Named Executive Officers or Directors, except that stock options may be granted at the discretion of our Board of Directors from time to time. Other than the agreements with Mr. Tassey described above, there are no arrangements between the Company and the Named Executive Officers that provide for payments in connection with the resignation, retirement or other termination of a Named Executive Officer or in connection with a change of control or any other arrangements with any Named Executive Officer with respect to termination of employment or change of control transactions. Compensation Risk Assessment We formed a Compensation Committee.Prior to the formation of the committee, compensation decisions, including the contract with Mr. Tassey described above, were made by the full Board.In setting compensation, the Compensation Committee considers (and the Board previously considered) the risks to the Company’s stockholders and to achievement of its goals that may be inherent in its compensation programs.The Compensation Committee (and the Board previously) reviewed and discussed its assessment with management and outside legal counsel and concluded that the Company’s compensation programs are within industry standards and are designed with the appropriate balance of risk and reward to align employees’ interests with those of the Company and do not incent employees to take unnecessary or excessive risks. We believe our compensation plans are appropriately structured and are not reasonably likely to result in a material adverse effect on the Company. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Except as otherwise set forth herein, during the last two fiscal years, we have not entered into any material transactions or series of transactions that would be considered material in which any officer, director or beneficial owner of 5% or more of any class of our capital stock, or any immediate family member of any of the preceding persons, had a direct or indirect material interest.There are no transactions presently proposed, except as follows: Conroy Chi-Heng Cheng is a director of Advance Pharmaceutical Company ("Advance Pharmaceutical"), a Hong Kong-based, privately-held company. On June 24, 2011, prior to his election to the Company’s Board, the Company entered into a definitive Licensing and Manufacturing Agreement (the "Agreement") with Advance Pharmaceutical. Under terms of the Agreement, the Company manufactures and supplies product in bulk for Advance Pharmaceutical. Advance Pharmaceutical is responsible for the packaging, marketing and distribution of SUGARDOWN(R) in China. Advance Pharmaceutical will also have rights to develop and manufacture SUGARDOWN(R) for commercial sale in China, subject to establishment of quality assurance and quality control standards set forth by the Company. The Agreement provides that Advance Pharmaceutical will pay royalties to the Company for SUGARDOWN(R) and related products developed by the Company and a reduced royalty rate for products based on the Company's intellectual property and developed by Advance Pharmaceutical. Between July 3, 2009 and May 7, 2012, David Platt, the Company’s CEO and CFO and Ken Tassey, President, loaned an aggregate of $297,820 to the Company and, prior to its merger with the Company, to Boston Therapeutics, Inc., a New Hampshire corporation (“BTHENH”), to fund start-up costs and current operations of the Company and BTHENH pursuant to a series of unsecured promissory notes.The Company assumed BTHENH’s obligations on the notes issued by BTHENH to Dr. Platt when BTHENH merged into the Company in November 2009.The notes carry interest at 6.5%.The notes initially became due and payable at various times between March 31, 2011 and June 30, 2012.On August 6, 2012, the maturity dates of each of the notes were extended to June 29, 2014.On August 2, 2013, the maturity dates of each of the notes were extended to June 29, 2015. 25 DIRECTORS, EXECUTIVE OFFICERS, MANAGEMENT AND CORPORATE GOVERNANCE Set forth below is information regarding our current directors.Except as set forth below, there are no family relationships between any of our directors or executive officers.Each director holds his office until he resigns or is removed and his successor is elected and qualified. Name Age Position Term as a Director David Platt, Ph.D. 60 Chief Executive Officer, Treasurer and Chairman August 2009 to the Present Kenneth A. Tassey, Jr. 52 President and Director November 2010 to the Present Dale H. Conaway, D.V.M. 58 Director September 2009 to the Present Rom E. Eliaz 42 Director September 2009 to the Present Henry J. Esber, Ph.D. 75 Director December 2011 to the Present S. Colin Neill
